 

 

 

 

  
  

UNITED STATES DISTRICT COURT jusoc SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT .
wo eee x|pLE >: CCALLY FILED

WILFREDO MEDINA MELO, individually andon : WOO ® |.
behalf of others similarly situated, : DATE FILED: WE 05 8

(= BRE APPROVING FLSA
' SETTLEMENT

 

Plaintiff,
-against- .
19 Civ. 2788 (GBD)

S & P MINI MARKET CORP. d/b/a S&P Mini
Market and AMANTINO VEGA ROSARIO,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Plaintiffs and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF/No. 19.) This Court, having reviewed the
terms of the parties’ settlement agreement pursuant to! Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir, 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’? motion and FURTHER ORDERS that:
1. The settlement payment to Plaintiffs in the amount of $17,500.00 is approved; and
2. The payment of attorneys’ fees and expenses to Plaintiffs’ attorneys in the amount of
$6,013.33 is approved.
3. This action is dismissed with prejudice and|without costs to any party, other than to the
extent set forth in the parties’ settlement agreement and herein approved.
Dated: New York, New York SO ORDERED.

December 2, 2019 Qinin |
2 ‘ :

RGE/#. DANIELS
vted States District Judge

 

 

 
